 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Sheila Kemp,                                              Case No.: 2:17-cv-02788-JAD-DJA

 4          Plaintiff
                                                                 Notice of Intent to Dismiss
 5 v.                                                             Under Local Rule 41-1

 6 Law Office of Gerald E. Moore & Associates,
   PC, et al,
 7
           Defendants
 8

 9

10 To: Sheila Kemp

11         Local Rule 41-1 provides that “All civil actions that have been pending in this court for

12 more than 270 days without any proceeding of record having been taken may, after notice, be

13 dismissed for want of prosecution by the court sua sponte of on the motion of an attorney or pro

14 se party.”

15         Be advised the official record in this action reflects that no party has taken action in this

16 case in more than 270 days. If no action is taken in this case by 3/21/2020, the court will dismiss

17 and close this case without prejudice for want of prosecution.

18         DATED: February 20, 2020.

19                                                                     Debra K. Kempi, Clerk of Court

20                                                                         By: /s/ Danielle Cacciabaudo
                                                                                           Deputy Clerk
21

22

23
